Citation Nr: 0909725	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected vasodepressor response with syncope, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
October 1982.  This appeal arises from an April 2005 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in July 2007, when it was remanded for additional 
development of the evidence and other matters.

The Veteran testified before the Board in April 2007 at a 
hearing held at the VA Central Office in Washington, DC.  A 
transcript of this hearing is of record.

The Veteran filed this claim for an increased rating in 
September 2004.  At that time, a 10 percent rating was in 
effect, effective from March 29, 1993.  The RO's April 2005 
rating decision continued the 10 percent rating, but a 
November 2005 RO rating action granted an increased rating of 
30 percent effective from August 27, 2004.  Thus, this matter 
now includes an appeal for a rating in excess 10 percent for 
the appellate period prior to August 27, 2004 and an appeal 
for a rating in excess of 30 percent from August 27, 2004.

The Board notes that during the April 2007 hearing, the 
Veteran's representative made contentions that the features 
of the Veteran's service-connected disability made a 'very 
strong case for unemployability.'  The representative 
elaborated on this point with some argument, and the Board 
believes that the representative's contentions might 
reasonably be understood as a claim for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  This matter is referred to the 
RO for any appropriate action to clarify the Veteran's 
intentions or to process the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran contends that his service-connected vasodepressor 
response with syncope warrants a higher disability rating.  
Moreover, the Veteran testified that he has an implanted 
recorder which has been used by his treating physicians to 
monitor the frequency and severity of episodes manifesting 
his heart disability; the record now reflects that this 
device was removed in January 2008 (according to the October 
2008 VA examination report).

The Board previously remanded this case in July 2007, in part 
to provide the Veteran with a new VA examination to evaluate 
the severity of his symptoms which he had testified were 
significantly worse than when previously so examined.  During 
the processing of the remand, the Veteran was provided with a 
new VA examination in October 2008.  The VA examiner was 
asked, by the July 2007 Board remand, to "please opine as to 
the average number of episodes per week in which the Veteran 
suffers manifestations of the heart disability which may 
cause interruption in consciousness or conscious control or 
sudden loss of postural control."  In this regard, the Board 
sought to develop evidence to allow for informed application 
of the rating criteria under Diagnostic Code 7099-8911, as 
analogous to seizures, as has been previously considered by 
the RO in the November 2005 supplemental statement of the 
case.

Furthermore, the Board directed: "All indicated tests and 
studies should be performed and all clinical and special test 
findings should be reported in detail to allow for evaluation 
under applicable VA rating criteria."  In this regard, the 
Board sought to develop evidence to allow for informed 
application of other potentially applicable rating criteria, 
including Diagnostic Code 7099-7015, as analogous to 
auriculoventricular block, which was also considered by the 
RO in the November 2005 supplemental statement of the case.

The October 2008 VA examination report shows that the Veteran 
had "normal appearance, normal body build, posture and no 
distress" during the examination.  Other clinical test 
results are described, including showing that there was 
apparently "no arrhythmia during any of these events."

Importantly, however, the October 2008 VA examination report 
suggests a potentially high level of severity to the 
manifestations of the service-connected pathology.  The 
report contains a list of symptom frequencies, and appears to 
show medical findings of "Daily" syncope, "Constant" 
fatigue, and "Daily" dizziness.  The report provides a 
summary of problems which indicates that the service-
connected pathology presents "[s]ignificant effects" upon 
the Veteran's functioning, including: "Memory loss, 
Decreased Concentration, Decreased Mobility, Lack of Stamina, 
Weakness or Fatigue, Other .... Nausea and dizziness."  The 
extent of disability is described as "Severe" with regard 
to the Veteran's ability to exercise, engage in sports or 
recreation, and travel.  The examiner acknowledged a question 
regarding the "avg number of episodes/week," and responded 
with a medical opinion of "daily."

This newly developed evidence presents a disability picture 
which suggests several potentially significant symptom 
manifestations to consider in evaluating whether the service-
connected pathology is sufficiently severe to warrant an 
increased rating.  Unfortunately, however, the examination 
findings do not present all of the "clinical and special 
test findings ... in detail to allow for evaluation under 
applicable VA rating criteria."  The Board observes that 
consideration under the current version of the criteria under 
Diagnostic Code 7099-7015 may result in assignment of 
significantly different ratings depending upon certain 
essential results from pertinent clinical testing which 
remain undocumented in the pertinent evidence of recent 
record.

Specifically, a higher rating may be warranted if "workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope...."  The 
October 2008 VA examination report indicates that the Veteran 
experiences episodes of syncope frequently, and further 
indicates that an "Exercise Stress Echocardiogram" had to 
be "stopped for fatigue."  However, none of the information 
presented in the October 2008 VA examination report, nor any 
other pertinently recent evidence of record, provides a basis 
for the Board to determine whether or not significant fatigue 
or syncope results from less than 5 METs of workload (or 
perhaps less than 3 METs of workload, potentially supporting 
entitlement to a further increased rating.)

The Board finds that without competent medical evidence 
addressing this question, in the form clinical test results 
and/or an expert's discussion of the issue, the Board cannot 
engage in adequately informed appellate review to determine 
the appropriate rating to be assigned at this time.  While 
the Board regrets the additional delay to the appellant, a 
remand is necessary to ensure completion of the necessary 
development in this case to allow for informed appellate 
review providing every appropriate consideration to the 
Veteran's claim.

Finally, the Board again observes, as noted in passing in the 
July 2007 Board remand, that there has been some potentially 
misleading or confusing information provided to the Veteran 
in a supplemental statement of the case which has not yet 
been properly clarified.  The supplemental statement of the 
case sent to the Veteran in November 2005 includes, in a 
listing of pertinent schedule provisions, an old and 
inapplicable version of Diagnostic Code 7015; the version 
listed has potentially pertinent provisions, but the version 
shown has not been in effect since 1998 and has not been in 
effect during the time since the Veteran filed this claim for 
increase.  It does appear that the November 2005 document's 
discussion of reasons and bases, however, contemplates the 
correct current criteria in the RO's analysis, but the 
discussion accidentally refers to the criteria as part of 'DC 
7105.'  No other statement of the case or supplemental 
statement of the case to date has corrected or clarified this 
matter for the Veteran, including the most recent October 
2008 supplemental statement of the case (sent to the Veteran 
after the Board's remand directed clarification be provided 
to the Veteran regarding the rating criteria being applied in 
his case).

Relatedly, the Board now notes that in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Under the circumstances, the Board believes that it is 
reasonable to provide the Veteran with notice expressly 
complying with the requirements outlined in Vazquez and to 
clarify the confusion previously presented to the Veteran 
regarding the rating criteria being applied in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim(s) that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) at least general notice of any 
specific measurement or testing 
requirements needed for an increased 
rating if the diagnostic code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (3) notification that if an increase 
in disability is found, a disability 
rating will be determined by applying 
relevant diagnostic codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation- 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  The RO should schedule the Veteran for 
an appropriate VA examination to determine 
the nature and severity of his service-
connected vasodepressor response with 
syncope.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
All indicated tests and studies should be 
performed and all clinical and special 
test findings should be reported in detail 
to allow for evaluation under applicable 
VA rating criteria.  The examiner is 
specifically asked to conduct testing (to 
the extent appropriate) or to otherwise 
offer an opinion as to whether a workload 
of less than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope due 
to the Veteran's service-connected 
vasodepressor response pathology.  
Furthermore, the examiner should 
specifically indicate if a workload of 
less than 3 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope due 
to the Veteran's service-connected 
vasodepressor response pathology.

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if the 
Veteran's claim on appeal can be granted.  
If the appeal remains denied to any 
extent, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  As a 
precaution to ensure that the rating 
criteria considered are clear to the 
Veteran, the supplemental statement of the 
case should notify the Veteran of the 
version of Diagnostic Code 7015 which is 
currently in effect, rather than the pre-
1998 version which was presented in a 
previous supplemental statement of the 
case (and not yet subsequently clarified).  
Thereafter, the case should be returned to 
the Board for appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




